** AMENDED HLD-006                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1469
                                      ___________

                           IN RE: NORMAN SHELTON,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 12-cv-00422)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  March 14, 2013
         Before: McKEE, Chief Judge, ALDISERT and BARRY, Circuit Judges

                              (Opinion filed: May 24, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Petitioner Norman Shelton filed a petition for writ of mandamus on February 22,

2013, asking us to order the District Court to render a decision on his numerous pending

motions for preliminary injunctions and restraining orders.

       By order entered on April 4, 2013, the District Court denied Shelton’s motions for

“declaratory relief, preliminary injunctions, and temporary restraining orders,” along with

                                            1
his other pending motions for default judgment and contempt. In the same order, the

District Court dismissed the case entirely, by granting the Defendants’ motion to dismiss

and for summary judgment.

      Because Shelton has now received the relief he requested in his mandamus

petition, we will deny his mandamus petition as moot. See Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                            2